SETTLEMENT AND LICENSE AGREEMENT

This SETTLEMENT AND LICENSE AGREEMENT (this “Agreement”) is made and entered
into as of June 1, 2009 (the “Effective Date”) by and between starpay.com,
l.l.c., an Oklahoma limited liability company, VIMACHINE, Inc., a Delaware
corporation, The Beard Company, an Oklahoma corporation, Marc Messner, an
individual, Kirit Talati, an individual, and MEDICALMAP-EMR, LLC,
(“MEDICALMAP”), a Texas Company, on the one hand, and Visa International Service
Association, a Delaware corporation with offices in Foster City, California, and
Visa U.S.A. Inc., a corporation organized under the laws of Delaware and having
offices in San Francisco and Foster City, California, on the other hand.

 

RECITALS

 

WHEREAS, starpay.com, l.l.c. and VIMACHINE, Inc. filed a lawsuit against Visa
U.S.A. Inc. and Visa International Service Association in the United States
District Court for the Northern District of Texas on May 8, 2003, Case No.
CIV:3-03CV0976-L, alleging patent infringement and trade secret
misappropriation, in which Visa U.S.A. Inc. and Visa International Service
Association filed counterclaims (the “Action”);

 

WHEREAS, while expressly denying and disclaiming wrongdoing or liability of any
kind whatsoever, the parties agree to enter into this Agreement in order to
avoid further expense, inconvenience, and the distraction of litigation and to
put to rest certain claims among the parties hereto, as set forth below;

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is hereby agreed by and between the
parties as follows:

 

AGREEMENT

 

 

1.

Definitions.

 

1.1       “Licensed Patents” means (i) U.S. Patent No. 5,903,878 (ii) any U.S.
or foreign patents or patent applications claiming the benefit of a filing date
from U.S. Patent No. 5,903,878 or the application therefor, (iii) all
divisional, continuation, continuation-in-part, re-issue, reexamination, CPA and
RCE applications and patents based on any of the patents or patent applications
recited in clauses (i) or (ii), and (iv) any other U.S. or foreign patents or
U.S. or foreign applications (a) that are now owned (in full or partially) by
Licensing Entities (b) that are exclusively licensed to Licensing Entities, or
(c) with respect to which Licensing Entities have the right to grant licenses or
covenants not to sue. “Licensed Patents” under this paragraph do not include (i)
U.S. Patent No. 6,370,514 issued April 9, 2002 to Mr. Messner, which is subject
to a pre-existing exclusive license to Universal Certificate Group, LLC d/b/a
giveanything.com, and (ii) U.S. Patent No. 5,231,797 issued October 15, 1993 for
treating moisture laden coal.

1.2       “Covenant Patents” means U.S. Patents Nos. 5,999,942; 5,915,115;
5,873,094; and 5,677,997.

 

--------------------------------------------------------------------------------

1.3       “Licensing Entities” means starpay.com, l.l.c.; VIMACHINE, Inc.; The
Beard Company; Marc Messner; and any Successor-in-Interest to any of them.

1.4       “Successor-in-Interest” means any successor or assign with respect to
the Licensed Patents or the Covenant Patents. Unless stated otherwise, the
covenants made herein are intended to “run with” the Licensed Patents and
Covenant Patents and to bind any party in a position to enforce them, and
Licensing Entities, Kirit Talati, MEDICALMAP, and any of their
Successors-in-Interest shall disclose this Agreement in connection with any
proposed transaction resulting in the creation of a new Successor-in-Interest,
and shall obtain consent in writing to the terms hereof prior to any such
transaction.

1.5       “Visa” means Visa U.S.A. Inc., Visa International Service Association,
Visa Europe Services Inc., and Visa Inc., together with their subsidiaries,
successors, officers, directors, employees, representatives, and attorneys.

1.6       “Visa Related Entities” means any past, current or future entity
making, using, offering to sell, selling, importing, licensing, advertising,
processing, facilitating, participating in the research and development of or
commercializing any Licensed Activity. Visa Related Entities include Visa’s
clients, issuers, end-users, member banks (and member banks’ agents and
processors), acquirers, partners, merchants, vendors, service providers,
licensees, and manufacturing or technology partners, but only with respect to
such entities’ conduct in relation to any Licensed Activity. With respect to
Visa member banks, Visa Related Entities also include parents, subsidiaries,
successors, officers, directors, employees, representatives, attorneys, and any
entity that directly or indirectly controls, is controlled by, or is under
common control with a Visa Related Entity, whether through the ownership of
securities, as a result of contract, or otherwise (it being understood that the
ownership of securities or other instruments representing 50% or more of the
outstanding voting power of a particular entity, or the right to appoint 50% or
more of the directors of the entity, shall conclusively constitute control for
the purpose of this definition).

1.7       “Licensed Activity” means any past, present, or future (1) activity,
product, technology, specification, service, good and/or software by or from
Visa, (2) 3-D Secure-related activity, product, technology, specification,
service, good and/or software by or from any person or entity, or (3) any payer
authentication-related activity, product, technology, specification, service,
good and/or software by or from any person or entity, where licensed by or
offered in connection with Visa.

1.8       “Person” means an individual, trust, corporation, partnership, joint
venture, limited liability company, association, unincorporated organization or
other legal or governmental entity.

 

 

2.

License Grants.

 

Provided that Visa U.S.A. Inc. has made the payments required by paragraph 3.1
and 3.2 hereof, the following licenses are hereby granted.

 

2

 



--------------------------------------------------------------------------------

2.1       Licensing Entities hereby grant to Visa and to all Visa Related
Entities a non-exclusive, perpetual, irrevocable, worldwide license to any and
all Licensed Patents for any Licensed Activity. This license includes the right
to practice, design, make, have made, operate, use, sell, offer for sale,
import, promote, or otherwise distribute the technology disclosed in any
Licensed Patent in connection with any Licensed Activity.

2.2       Licensing Entities, Kirit Talati, and MEDICALMAP warrant that they
know of no patents other than the Licensed Patents and the Covenant Patents as
to which any of them have any ownership interest and that may cover any Licensed
Activity.

2.3       Visa has unfettered right to sublicense only U.S. Pat. No. 5,903,878.
Visa may not sublicense any other patents affected by the license granted
hereunder.

 

 

3.

Payment.

 

3.1       Payment Amount. Within five (5) business days from the Effective Date,
Visa U.S.A. Inc. shall pay to Licensing Entities, via electronic funds transfer,
a one-time settlement payment amount of two million seven hundred and fifty
thousand dollars United States dollars ($2,750,000).

3.2       Payment Amount. Within five (5) business days from the Effective Date,
Visa U.S.A., Inc. shall pay to MEDICALMAP, via electronic funds transfer, a
one-time payment of five hundred thousand dollars United States dollars
($500,000) as consideration for the covenants not to sue set forth herein.

3.3       Means of Payment. The settlement payments specified in paragraphs 2.1
and 3.2, above, shall be made in United States Dollars and shall be made by
electronic funds transfers. Settlement payments to Licensing Entities and
MEDICAL MAP shall be made to the following accounts:

 

Party

Amount

Account

Starpay.com, l.l.c.

$832,268.37

 

VIMachine, Inc.

$689,056.86

 

Edward L. White, P.C.

$623,465.31

 

White & Weddle, P.C.

$596,209.46

 

Party

Amount

Account

MEDICALMAP-EMR, LLC

$500,000.00

 

TOTAL

$3,250,000.00

 

 

 

3

 



--------------------------------------------------------------------------------

 

3.4       Licensing Entities, Kirit Talati, and MEDICALMAP hereby acknowledge
and agree that payments made by Visa U.S.A. Inc. of the settlement amounts in
the means specified by these paragraphs 3.1, 3.2, and 3.3 shall be a full and
complete compliance with the payment obligations hereunder.

3.5       Taxes. Visa U.S.A. Inc. shall make all payments due hereunder in
United States currency clear of and without deduction or deferment for any
demand, set-off, counterclaim or other dispute. Each party shall be separately
and individually responsible for the tax consequences to it of this transaction.

 

 

4.

Dismissals, Releases and Covenants Not To Sue.

 

4.1       Dismissal. Within five (5) business days of the receipt of payment set
forth in paragraphs 3.1 and 3.2 herein, starpay.com, l.l.c. and VIMACHINE, Inc.
shall cause to be filed in the Northern District of Texas, Case No.
CIV:3-03CV0976-L, a fully executed stipulated order of dismissal with prejudice
in the form attached hereto as Exhibit A.

4.2       Visa Release to Licensing Entities. Visa U.S.A. Inc. and Visa
International Service Association irrevocably release, acquit and forever
discharge Licensing Entities from any and all claims or liabilities of any kind
and nature, at law, in equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, relating in any way to the Action, and/
or U.S. Patent No. 5,903,878.

4.3       Licensing Entities Release. Licensing Entities irrevocably release,
acquit and forever discharge Visa and all Visa Related Entities from any and all
claims or liabilities of any kind and nature, at law, in equity, or otherwise,
known and unknown, suspected and unsuspected, disclosed and undisclosed,
relating to any Licensed Activity.

4.4.      Visa Release to Dr. Talati.     Visa U.S.A. Inc. and Visa
International Service Association irrevocably release, acquit and forever
discharge Dr. Talati from any and all claims or liabilities existing as of the
Effective Date, of any kind and nature, at law, in equity, or otherwise, known
and unknown, suspected and unsuspected, disclosed and undisclosed, including but
not limited to all claims relating in any way to the Action, and/or U.S. Patent
Nos. 5,903,878; 5,999,942; 5,915,115; 5,873,094; and 5,677,997, as well as U.S.
Patent Application No. 11/215,647 .

4.5       Dr. Talati Release. Dr. Talati irrevocably releases, acquits and
forever discharges Visa from any and all claims or liabilities existing as of
the Effective Date, of any kind and nature, at law, in equity, or otherwise,
known and unknown, suspected and unsuspected, disclosed and undisclosed,
relating to any Licensed Activity.

4.6       Licensing Entities Covenant Not To Sue. Licensing Entities agree that,
for a period of five (5) years from the Effective Date of this Agreement, they
will not bring, cause to be brought, or assist another in pursuing any claim or
action against Visa or any Visa Related

 

4

 



--------------------------------------------------------------------------------

Entities relating to any intellectual property issues or claims that may now
exist or hereafter arise.

4.7       MEDICALMAP Covenant Not to Sue.  MEDICALMAP agrees that it will not
bring, cause to be brought or assist another in pursuing any claim or action
against Visa or any Visa Related Party for Visa’s internal use of the Covenant
Patents.  Internal use includes: (a) any use for any internal development,
communications or dealings within Visa; (b) any use by Visa to enable Visa to
provide products or services to or on behalf of its clients related to the Visa
Network; or (c) any use by a Visa Related Party to provide products or services
to a client of Visa on behalf of Visa related to the Visa Network.  For the
avoidance of doubt, MEDICALMAP, is not granting Visa or the Visa Related Parties
a license to the Covenant Patents pursuant to this Section 4.7.  For further
avoidance of doubt, with regard to any Visa Related Party, this Covenant Not to
Sue is limited only to Visa’s use of the Covenant Patents as set forth in (a),
(b), and (c) above, and does not extend to any other party or uses. MEDICALMAP
will reasonably cooperate to allow Visa to record the terms of this Covenant not
to Sue with the United States Patent and Trademark Office and any other
applicable foreign patent offices.

“Visa Related Party” means Visa’s issuers, member banks (and member banks’
agents and processors), acquirers, partners, merchants, vendors, and service
providers but only with respect to such entities’ conduct as set forth in (c),
above.

“Visa Network” means any communication or transaction network owned or operated
by Visa, or used in connection with Visa products or services, which network is
related to Visa payment products, financial transactions, or financial
information, or the processing in connection therewith.

4.7.a.  Kirit Talati Covenant Not to Sue Against Visa.  Kirit Talati agrees
that, for a period of five (5) years from the Effective Date of this Agreement,
he will not bring any claim or action against Visa based on any intellectual
property issues or claims that may exist or hereafter arise. Such covenant not
to sue is personal to Kirit Talati, does not transfer to any successor, and does
not run to any employer of Kirit Talati or to any future owner of any patent or
other intellectual property on which Kirit Talati is an inventor and/or creator.
For the avoidance of doubt, Kirit Talati is not granting Visa a license to any
intellectual property pursuant to this Section 4.7.a. 

4.7.b.  Kirit Talati Covenant Not to Sue Against Visa Related Parties.  Kirit
Talati agrees that, for a period of five (5) years from the Effective Date of
this Agreement, he will not bring any claim or action against any Visa Related
Party (as that term is defined in section 4.7) for Visa’s internal use of any
intellectual property.  Internal use includes: (a) any use for any internal
development, communications or dealings within Visa; (b) any use by Visa to
enable Visa to provide products or services to or on behalf of its clients
related to the Visa Network (as that term is defined in Section 4.7); or (c) any
use by a Visa Related Party to provide products or services to a client of Visa
on behalf of Visa related to the Visa Network.  Such covenant not to sue is
personal to Kirit Talati, does not transfer to any successor, and does not run
to any employer of Kirit Talati or to any future owner of any patent or other
intellectual property on which Dr. Talati is an inventor and/or creator. For the
avoidance of doubt, Kirit Talati is not

 

5

 



--------------------------------------------------------------------------------

granting the Visa Related Parties a license to any intellectual pursuant to this
Section 4.7.b.  For further avoidance of doubt, with regard to any Visa Related
Party, this Covenant Not to Sue is limited only to Visa’s use of intellectual
property as set forth in (a), (b), and (c) above, and does not extend to any
other party or uses.

4.8       General Releases. The releases of this Section 4 include an express,
informed, knowing and voluntary waiver and relinquishment to the fullest extent
permitted by law. In this connection, the releasing party acknowledges that it
may have sustained damages, losses, costs or expenses which are presently
unknown and unsuspected and that such damages, losses, costs or expenses as may
have been sustained may give rise to additional damages, losses, costs or
expenses in the future. The releasing party further acknowledges that it has
negotiated this Agreement taking into account presently unsuspected and unknown
claims, counterclaims, causes of action, damages, losses, costs and expenses
arising from or relating to the Action and the releasing party voluntarily and
with full knowledge of its significance, expressly waives and relinquishes any
and all rights it may have under any state or federal statute, rule or common
law principle, in law or equity, relating to limitations on general releases.
Specifically, with respect to any releases in this Agreement, the releasing
party waives any right available under the provisions of Section 1542 of the
California Civil Code or any other statute or common law principle of similar
effect. Section 1542 provides: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

4.9       The parties to this Agreement acknowledge, understand, and agree that
the settlement memorialized herein is a compromise of disputed claims, and that
such compromise is not to be construed as an admission of liability, which
liability is expressly denied.

4.10     The parties to this Agreement, and each of them, further state that
they are not relying and have not relied on any representation or statement made
by Visa, Licensing Entities, Dr. Talati and/or MEDICALMAP with respect to the
facts involved in the Action, or with regard to their rights or asserted rights
in regard to the Action. The parties hereby assume the risk of any mistake of
fact with regard to the Action or with regard to any of the facts which are now
unknown to them relating thereto. The parties acknowledge that they may later
discover facts different from or in addition to those which they know or believe
to be true with respect to the claims released herein, and agree that in such
event, this Agreement shall nevertheless remain effective in all respects,
notwithstanding such different or additional facts or discovery of those facts.

4.11     Nothing in this Section 4 shall prevent any party from providing
discovery to the extent required to comply with an order of a court of competent
jurisdiction compelling such party to provide discovery, and such compliance
shall not be deemed to be directly or indirectly assisting the pursuit of any
dispute.

 

6

 



--------------------------------------------------------------------------------

 

 

5.

Representations and Warranties.

 

5.1       Licensing Entities represent and warrant as of the Effective Date
that, to Licensing Entities’ knowledge: (i) Licensing Entities own all right
title and interest in the Licensed Patents, and have the right to grant releases
and licenses of the full scope set forth herein without payment of any
consideration to any third party; (ii) the Licensed Patents are valid and
enforceable, (iii) Licensing Entities have not assigned or otherwise transferred
to any other person or entity any rights to any damages, causes of action, or
other remedies, or any Licensed Patents, claims, counterclaims, or defenses,
relating to the Action, other than VIMACHINE, Inc. has granted a non-exclusive
license to the ‘878 patent to MEDICALMAP, and (iv) no other person or entity has
any valid claim to any ownership interest in any Licensed Patents, rights to any
damages, causes of action, or other remedies, or any Licensed Patents, claims,
counterclaims, or defenses, relating to the Action. Should any claim be asserted
against Visa or any Visa Related Entity based in whole or in part on the
Licensed Patents, or this Agreement, Licensing Entities will indemnify, defend,
and hold harmless Visa and each such Visa Related Entity regarding such claims,
provided that Licensing Entities receive reasonably timely notice of any such
claims. Visa and all Visa Related Entities will reasonably cooperate with
Licensing Entities in defending any such claims.

5.2       MEDICALMAP represents and warrants as of the Effective Date that, to
MEDICALMAP’s knowledge: (i) MEDICALMAP owns all right title and interest in the
Covenant Patents, and has the right to grant releases and licenses of the full
scope set forth herein without payment of any consideration to any third party;
(ii) the Covenant Patents are valid and enforceable, (iii) MEDICALMAP has not
assigned or otherwise transferred to any other person or entity any rights to
any damages, causes of action, or other remedies, or any Covenant Patents,
claims, counterclaims, or defenses, relating to the Action, and (iv) no other
person or entity has any valid claim to any ownership interest in any Covenant
Patents, rights to any damages, causes of action, or other remedies, or any
Covenant Patents, claims, counterclaims, or defenses, relating to the Action.

5.3       Dr. Talati represents and warrants that U.S. Patent No. 5,390,330 was
abandoned. Dr. Talati will not seek to enforce U.S. Patent No. 5,390,330 against
Visa or any Visa Related Party.

5.4       Each party hereto warrants and represents to the other that its
execution hereof has been duly authorized by all necessary corporate action of
such party and will hold harmless any party to this Agreement for attorneys’
fees, costs, expenses, or damages incurred or paid as a result of any assertion
that such person or entity lacks such authority.

 

 

6

Confidentiality.

 

6.1       The terms of this Agreement shall remain confidential, and none of the
parties shall disclose such terms to any other individual or entity except as
provided herein or (i) with the prior written consent of the other parties, (ii)
to the extent such party is compelled to do so by national, federal, provincial,
or state law (including applicable securities or accounting regulations) or by a
court of competent jurisdiction, (iii) in confidence by such party to its
auditors or legal counsel in connection with the provision of audit or legal
services (respectively)

 

7

 



--------------------------------------------------------------------------------

to such party, to the extent required for the provision of such services, or
(iv) to any potential assignee or licensee of the Licensed Patents or the
Covenant Patents, if reasonably necessary to complete the assignment or license
transaction and with attendant confidentiality restrictions designed to ensure
that disclosure will be limited to those reasonably necessary for completion of
the assignment or license transaction. In the event any party determines that it
is compelled by national, federal, provincial, or state law or by a court of
competent jurisdiction to disclose this Agreement or any of its terms, such
party shall promptly notify the other parties and, at the other parties’
request, join in any efforts to prevent and limit the scope of the disclosure,
including, without limitation, seeking a protective order, redaction of
confidential portions of this Agreement and its terms, and/or limiting the
number and type of persons to whom disclosure may be made (e.g., outside counsel
only). Each party acknowledges and agrees that the stipulated dismissal with
prejudice of the Action, upon its filing with the Clerk of the Court pursuant to
Section 4.1, will be a document available to the general public and that upon
such filing, no party shall owe any other party any duty of confidentiality with
respect to the stipulated dismissal.

 

 

7.

Notices.

 

7.1       All notices, including notices change of address, required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand, or if dispatched by prepaid air courier or by registered or certified
airmail, postage prepaid, addressed as follows:

 

If to Starpay, The Beard Company or Marc Messner:

 

 

Marc Messner

 

starpay.com, l.l.c.

 

 

The Beard Company

 

301 NW 63rd St., Suite 400

 

Oklahoma City, OK 73116

 

 

 

With a copy to:

 

Edward L. White

Mr. Edward L. White, P.C.

 

13924 Quail Pointe Drive, Suite B

 

 

Oklahoma City, OK 73134-1024

 

If to VIMACHINE, Inc.:

 

Dr. Kirit Talati

207 Sunray Lane

Sunnyvale, Texas 75182

 

 

With a copy to:

 

 

8

 



--------------------------------------------------------------------------------

 

Greg Parker

Hitt Gaines, P.C.

2435 North Central Expy, Suite 1300

Richardson, TX 75080

 

If to Dr. Talati:

 

Dr. Kirit Talati

207 Sunray Lane

Sunnyvale, Texas 75182

 

With a copy to:

Kimberly A. Elkjer

Scheef & Stone, LLP

500 N. Akard, Suite 2700

Dallas, TX 75201

 

If to MEDICALMAP:

 

S. Talati

3500 Interstate 30, Suite E-101

Mesquite, Texas 75150

 

With copy to:

 

Eugene Zemp DuBose

Eugene Zemp DuBose, P.C.

3905 Hawthorne Avenue, Suite D,

Dallas Texas 75219

 

If to Visa:

 

 

Susan Whitecotton

 

Senior Counsel

 

Visa Inc.

 

P.O. Box 194607

 

San Francisco, CA 94119-4607

 

 

and

 

 

Gerry Sweeney

 

Senior Business Leader

 

Visa Inc.

901 Metro Center Boulevard

 

Foster City, CA 94404-2775

 

9

 



--------------------------------------------------------------------------------

 

 

With a copy to:

 

Stanley Young

Covington & Burling LLP

333 Twin Dolphin Drive, Suite 700

Redwood Shores, CA 94065

 

and

 

Christine Saunders Haskett

Covington & Burling LLP

One Front Street

San Francisco, CA 94111

7.2       Deemed Service. Such notices shall be deemed to have been served when
received by addressee or, if delivery is not accomplished by reason of some
fault of the addressee, when tendered for delivery. Any party may give written
notice of a change of address and, after notice of such change has been
received, any notice or request shall thereafter be given to such party as above
provided at such changed address.

8.         Independent Contractor. Each party is an independent contractor and
has and shall have no power, and each party will not represent that it has any
power, to bind the other party or to assume or create any obligation or
responsibility on behalf of the other party. Nothing in this Agreement shall be
deemed to create any partnership, joint venture or franchise relationship among
the parties.

 

 

9.

General Provisions.

 

9.1       Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto with respect to its subject matter and
terminates and supersedes any prior or contemporaneous agreements or
understandings relating to such subject matter. None of the provisions of this
Agreement may be waived or modified except in a writing signed by all parties,
and there are no representations, promises, agreements, warranties, covenants or
undertakings other than those contained herein.

9.2       No Waiver. No delay or omission on the part of any party to this
Agreement in requiring performance by another party or in exercising any right
hereunder shall operate as a waiver of any provision hereof or of any right or
rights hereunder, and the waiver, omission or delay in requiring performance or
exercising any right hereunder on any one occasion shall not be construed as a
bar to or waiver of such performance or right, or of any right or remedy under
this Agreement on any future occasion.

9.3       Attorneys’ Fees. In the event of any action to enforce this Agreement
or on account of any breach of or default under this Agreement, the prevailing
party in such action shall be entitled to recover, in addition to any other
relief to which it may be entitled, all

 

10

 



--------------------------------------------------------------------------------

reasonable attorneys’ and experts’ fees incurred by the prevailing party in
connection with such action (including, but not limited to, any appeal thereof).

9.4       Governing Law; Jurisdiction and Venue. This Agreement shall be
interpreted, construed and enforced in accordance with the laws of the State of
Texas without reference to its choice of law rules, except to the extent
preempted by the laws of the United States of America. With respect to all
disputes arising in connection with this Agreement and the dismissal of this
Action, the parties consent to exclusive jurisdiction, including personal and/or
subject matter, and venue in the United States District Court for the Northern
District of Texas. The parties waive their right to object to, or challenge, the
jurisdiction or venue of said court.

9.5       Interpretation of Agreement. This Agreement is the product of an
arms-length negotiation between the parties, with each of the parties being
represented by legal counsel of their choice. Accordingly, in any interpretation
of this Agreement, it shall be deemed that this Agreement was prepared jointly
by the parties, and no ambiguity shall be construed or resolved against any
party on the premise or presumption that such party was responsible for drafting
this Agreement. Section and subsection headings in this Agreement are included
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

9.6       Further Assurances. Each party shall do, or cause to be done, all such
further acts, and shall execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, any and all such further documentation as
another party reasonably requires to carry out the purposes of this Agreement.

9.7       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.

9.8       Severability/No Termination. If any provision of this Agreement is
held to be illegal, invalid, or otherwise unenforceable, such provision will be
enforced to the maximum extent possible consistent with the stated intention of
the parties, or, if incapable of such enforcement, then such provision shall be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms. Neither this Agreement nor any of its provisions
shall be subject to termination by either party.

9.9       Third Party Beneficiaries. Visa Related Entities and Visa Related
Parties are acknowledged and agreed to be intended third party beneficiaries of
this Agreement.

9.10     Assignment. This Agreement is personal to the Parties, and no party may
assign this Agreement or any right, obligation, or benefit under this Agreement
in whole or in part, except in conjunction with a change in ownership,
reorganization, merger, acquisition, or the sale or transfer of all or
substantially all of a party’s business or assets (“Assignment Event”), either
voluntarily, by operation of law, or otherwise. In the event of an Assignment
Event, the rights and obligations under this agreement, including the indemnity
obligations of Section 5.1, shall survive any such event.

 

11

 



--------------------------------------------------------------------------------

9.11     Licensing Entities’ Transfer Of Interest In Licensed Patents.
Notwithstanding the foregoing, in the event or to the extent the Licensing
Entities assign or otherwise transfer any rights regarding the Licensed Patents,
then such assignment or transfer will be subject to this Agreement and the
Licensing Entities and/or its successors shall cause the assignee or transferee
to continue all rights and benefits provided to each and all of Visa and the
Visa Related Entities under this Agreement, including but not limited to the
rights and benefits provided by this Agreement in case of any further Assignment
Event involving the Licensed Patents. The Licensing Entities will provide Visa
with written notice of any such transfer pursuant to the notice requirements
herein. Prior to any Assignment Event, Licensing Entities shall cause the
assignee to execute a written acknowledgement of its obligation to continue all
rights and benefits provided to Visa and the Visa Related Entities under this
Agreement, and such executed acknowledgement shall be transmitted to Visa within
five business days of the Assignment Event.

9.12     Visa’s Transfer Of Interest In Licensed Patents. Notwithstanding the
foregoing, in the event or to the extent that Visa sub-licenses or otherwise
transfers any rights regarding the U.S. Patent No. 5,903,878 Patent, then such
transfer will be subject to this Agreement and the Visa and/or its successors
shall cause the transferee to continue all rights and benefits provided under
this Agreement. Visa will provide the Licensing Entities with written notice of
any such transfer pursuant to the notice requirements herein within five
business days of the transfer.

9.13     Transfer Of Interest In Covenant Patents. Notwithstanding the
foregoing, in the event or to the extent MEDICALMAP assigns or otherwise
transfers any rights regarding the Covenant Patents, then such assignment or
transfer will be subject to this Agreement and and/or its successors shall cause
the assignee or transferee to continue any and all rights and benefits provided
to each and all of Visa and the Visa Related Parties under this Agreement,
including but not limited to the rights and benefits provided by this Agreement
in case of any further Assignment Event involving the Covenant Patents. Within
30 days, MEDICALMAP will provide Visa with written notice of any such transfer
pursuant to the notice requirements herein. Prior to any Assignment Event,
MEDICALMAP shall cause the assignee to execute a written acknowledgement of its
obligations regarding the Covenant Patents and its obligation to continue all
rights and benefits regarding the Covenant Patents that are provided to Visa and
the Visa Related Parties under this Agreement, and such executed acknowledgement
shall be transmitted to Visa within 30 days of the Assignment Event.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

12

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date.

 

Agreed to:

Agreed to:

STARPAY.COM, l.l.c.

VISA U.S.A. INC.

 

By:  /s/ Marc A. Messner

By:  /s/ Byron Pollitt

Name:  Marc A. Messner

Name:  Byron Pollitt

Title:  Sole Manager

Title:

Date:  June 5, 2009

Date:  June 4, 2009

 

Agreed to:

Agreed to:

VIMACHINE, INC.

VISA INTERNATIONAL SERVICE ASSOCIATION

By:  /s/ William L. Hayes

By:  /s/ Byron H. Pollitt

Name:  William L. Hayes

Name:  Byron H. Pollitt

Title:  Chairman/Chief Executive Officer

Title:  CFO

Date:  June 4, 2009

Date:  June 4, 2009

 

Agreed to:

Agreed to:

THE BEARD COMPANY

KIRIT TALATI

By:  /s/ Herb Mee, Jr.

/s/  Kirit Talati

Name:  Herb Mee, Jr.

Date:  June 4, 2009

Title:  President

Date:  June 5, 2009

 

Agreed to:

Agreed to:

MARC MESSNER

MEDICALMAP-EMR, LLC

 

/s/  Marc Messner

By:  /s/ S. Talati

Title:

Name:  S. Talati

Date:  June 5, 2009

Title:  Vice President

 

Date:June 4, 2009

 

13

 



--------------------------------------------------------------------------------

Exhibit A

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS

 

STARPAY.COM, LLC., an Oklahoma

§

Limited Liability Company, and

§

VIMACHINE, INC., a Delaware

§

Corporation,

§

 

§

Plaintiffs,

§

 

§

vs.

§

Civil Action No. 3:03-cv-000976-L

 

§

VISA INTERNATIONAL SERVICE

§

ASSOCIATION and VISA U.S.A. INC.,

§

 

§

Defendants.

§

 

 

STIPULATED ORDER OF DISMISSAL

 

Pursuant to the provisions of Fed. R. Civ. P. 41, the parties, by and through
their counsel of record, hereby dismiss all claims and counterclaims asserted by
them in the above-styled actions. Each side will bear its own fees and costs.

 

 

By:_________________________________

 

Attorneys for Plaintiffs

starpay.com, l.l.c. and VIMACHINE, INC.

 

 

By:_________________________________

 

Attorneys for Defendants

VISA INTERNATIONAL SERVICE ASSOCIATION and VISA U.S.A. INC.

 

 

By:_________________________________

 

Attorneys for Intervenor

KIRIT TALTI

 

 

14

 



 